       6:19-cv-00448-TMC        Date Filed 08/20/19      Entry Number 53        Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                     GREENVILLE DIVISION

    AIMEE MADDONNA,
                                     Plaintiff,
                       v.                              Civil Docket No. 6:19-cv-448-TMC
    U.S. DEPARTMENT OF HEALTH AND
    HUMAN SERVICES, et al.
                              Defendants.


     PLAINTIFF’S BRIEF IN RESPONSE TO THE COURT’S AUGUST 6, 2019 ORDER

         On August 6, 2019, the Court directed the parties to specify how, if at all, Miracle Hill

Ministries’ revised policy affects this case (ECF No. 50). For the following reasons, the revised

policy has no effect on the case.

         Under its new policy,1 Miracle Hill says that it no longer categorically excludes Catholics

from becoming foster parents or volunteers on the sole basis that they self-identify as Catholic.

But critically, Miracle Hill continues to provide governmental services—through a contract with

South Carolina funded with federal and state dollars—while simultaneously requiring that, before

receiving those services, applicants must affirm agreement with Miracle Hill’s evangelical-

Protestant “Doctrinal Statement.” The Doctrinal Statement is, however, inconsistent with Mrs.

Maddonna’s faith. She therefore cannot sign it and hence remains barred from volunteering or

fostering through Miracle Hill because of her religion. Accordingly, the new factual development




1
    Defendants have thus far provided no affidavit from anyone with actual knowledge of Miracle
Hill’s policy change or any other admissible evidence of that change or what it entails. For
purposes of this briefing, we assume that the current policy is as described in various
representations on Miracle Hill’s website and in a press release that Miracle Hill issued on July 5,
2019. See Ex. 1 (Press Release, Miracle Hill Ministries Strengthens Christian Identity by Opening
Foster Program to Catholic Foster Parents (July 5, 2019)).
                                                  1
     6:19-cv-00448-TMC         Date Filed 08/20/19       Entry Number 53       Page 2 of 11




does not diminish Mrs. Maddonna’s claims. Instead, it underscores the unconstitutional coercion

of religious belief that is happening through this taxpayer-funded program.

       1. Miracle Hill’s Policy Change

       Until recently, Miracle Hill categorically excluded all but evangelical-Protestant Christians

from the foster-care services that it administers on behalf of the State of South Carolina. When

Mrs. Maddonna sought to become a volunteer mentor to a foster child through Miracle Hill, she

was turned away precisely because she is Catholic, despite otherwise being what Miracle Hill

deemed a “great fit” for the program. Compl. ¶ 39. Mrs. Maddonna brings claims against two

South Carolina officials and a number of federal defendants. The state defendants are the governor,

who by executive order exempted Miracle Hill from state antidiscrimination requirements and who

petitioned the federal government for a similar exemption from federal antidiscrimination

requirements for all South Carolina foster-care placement agencies, and the director of South

Carolina’s Department of Social Services, who has direct responsibility for licensing, contracting

with, and funding foster-care placement agencies in South Carolina. The federal defendants are

the U.S. Department of Health and Human Services, Secretary Azar, HHS’s Administration for

Children and Families, and the Deputy Assistant Secretary in charge of that subagency. They

provide federal funds for South Carolina’s foster-care program and have exempted Miracle Hill

and other South Carolina agencies from federal antidiscrimination requirements so that the

organizations may continue to receive that funding while discriminating on the basis of religion in

the provision of government-funded services. Collectively, then, Defendants fund, license, and

sanction religious discrimination in the operation of a state program and in the provision of

governmental services.

       Last month, Miracle Hill announced that it would no longer categorically exclude Catholics

who seek to become volunteer mentors or foster parents to the children that the State assigns to it.
                                                 2
     6:19-cv-00448-TMC            Date Filed 08/20/19    Entry Number 53         Page 3 of 11




But there is a catch: All prospective foster parents and volunteers must be “followers of Jesus

Christ” who are “active in and accountable to a Christian church” and agree “in belief and practice”

with Miracle Hill’s Doctrinal Statement. Ex. 2 (selection from Requirements for Miracle Hill’s

Foster Families, MIRACLE HILL MINISTRIES, https://bit.ly/2yOQNlS). Potential foster parents and

volunteers must affirm and agree to this “belief and practice” by attesting on Miracle Hill’s foster-

care-inquiry form that they “have read and agree with Miracle Hill’s doctrinal statement.” Ex. 3

(Foster Care Inquiry Form, MIRACLE HILL MINISTRIES, https://bit.ly/2YVIb7C).

       The Doctrinal Statement reads:

               We Believe . . .

                  The Bible to be the only inspired, infallible, inerrant and authoritative
                   Word of God. 2 Tim. 3:16; 2 Pet 1:20-21

                  That there is one God, creator of heaven and earth, eternally existent in
                   three distinctive persons: the Father, Son, and Holy Spirit. 1 Tim. 2:5;
                   Gen 1:1; Mt. 3:16-17; Mt. 28:19; 2 Cor. 13:14; John 10:30

                  In the deity and humanity of Jesus Christ; that He was born of a virgin;
                   that we are redeemed by His atoning death through His shed blood; that
                   He bodily resurrected and ascended into Heaven and that He will come
                   again in power and great glory to judge the living and the dead. Eph.
                   1:7-10; Acts 1:9-11; Mt. 1:23-25; 1 Cor. 15:1-8; 2 Tim. 4:1

                  In the value and dignity of all people created in God’s image, but
                   alienated from God and each other because of our sin and guilt and justly
                   subject to God’s wrath. Gen. 1:26-27; Psalm 139:13; Mt. 22:37-39;
                   Rom. 12:20-21; Gal. 6:10; Eph. 2:1-3; Rom. 5:12

                  That regeneration by the Holy Spirit by grace through faith is essential
                   for the salvation of lost and sinful people. Tit. 3:4-7; Eph. 2:8-9; 2 Cor.
                   6:2

                  In the forgiveness of sins, the resurrection of the body, and life
                   everlasting solely through repentance and faith in Jesus Christ. Col.
                   1:13-14; 1 Thess. 4:16-17; John 3:16

                  That the Holy Spirit unites all believers in the Lord Jesus Christ and that
                   together they form one body—the church. 1 Cor. 12:12-13; 1 Cor.
                   12:27

                                                 3
     6:19-cv-00448-TMC           Date Filed 08/20/19       Entry Number 53         Page 4 of 11




                  God ordained the family as the foundational institution of human
                   society. It is composed of persons related to one another by marriage,
                   blood or adoption, and that God’s design for marriage is the legal joining
                   of one man and one woman in a life-long covenant relationship. Gen.
                   1:26-28; Eph. 5:21-6:4; Mt. 19:4-6

                  God creates each person as either male or female, and these two distinct,
                   complementary sexes, together reflect the image and nature of God.
                   Gen. 1:27; Gen. 2:18

Ex. 4 (selection from What We Believe: Our Doctrinal Statement, MIRACLE HILL MINISTRIES,

https://bit.ly/31qKTDW).

       Mrs. Maddonna has reviewed Miracle Hill’s Doctrinal Statement. Ex. 5 (Maddonna Decl.)

¶ 6.2 The Doctrinal Statement is inconsistent with her religious beliefs and her understanding of

her faith. Id. ¶¶ 7–8. Were she to attest to agreement in belief and practice with the Doctrinal

Statement—which Miracle Hill requires as a precondition to participating in the program and

partaking of its government-funded foster-care services—Mrs. Maddonna would be forced either

to misrepresent her religious beliefs and falsely affirm commitment to religious beliefs that are not

her own, or else abandon her own beliefs to adopt the religious beliefs and practices that Miracle

Hill favors. Id. ¶¶ 9–10. For Mrs. Maddonna, affirming the Doctrinal Statement would be

tantamount to leaving the Catholic Church. Id. ¶ 9. Because she cannot affirm the Doctrinal

Statement, Mrs. Maddonna is no more able to volunteer or foster through Miracle Hill today than




2
    The Court may consider outside evidence, including declarations, when evaluating subject-
matter jurisdiction. See Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009) (quoting Adams
v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)) (when resolving a question of subject-matter
jurisdiction under Fed. R. Civ. P. 12(b)(1), the district court may “‘go beyond the allegations of
the complaint and . . . determine if there are facts to support the jurisdictional allegations,’ without
converting the motion to a summary judgment proceeding”).
                                                   4
     6:19-cv-00448-TMC          Date Filed 08/20/19       Entry Number 53        Page 5 of 11




she was under the earlier iteration of Miracle Hill’s policy, regardless of Miracle Hill’s assertion

that it no longer categorically excludes Catholics as a matter of course.3

       2. The New Policy Does Not Diminish Mrs. Maddonna’s Claims.

       In her Complaint, Mrs. Maddonna asserts Establishment Clause, Equal Protection, and Due

Process claims against all Defendants, and additional claims under the Administrative Procedure

Act against the federal defendants, based on Defendants’ funding, licensing, and facilitating

religious discrimination in the provision of foster-care services by an agency operating under a

state contract. Specifically, both the state and federal defendants have explicitly authorized Miracle

Hill’s religious discrimination by exempting Miracle Hill—and all other faith-based South

Carolina child-placement agencies—from generally applicable antidiscrimination requirements.




3
    Mrs. Maddonna acknowledges an article reporting that the Catholic Diocese of Charleston
apparently gave the new policy a nod of approval. See Nathaniel Cary, Miracle Hill Changes
Foster Care Policy, Will Recruit Catholic, Orthodox Christian Parents, GREENVILLE NEWS, July
11, 2019, https://bit.ly/33gM4HI. Catholics do not all speak with one voice, even on matters of
theology; and hence, not all Catholics share the Charleston Diocese’s view. Indeed, while the
Diocese of Charleston defended even Miracle Hill’s previous policy flatly barring Catholics
(Yonat Shimron, In Fight Over Protestant-Only Foster Agency, Lawsuit Asks: Who Is a
Christian?, RELIGION NEWS SERV., Feb. 25, 2019, https://bit.ly/2NweZjr), at least one local
Catholic priest disapproved of it (Yonat Shimron, S.C. Foster Care Agency Tests Public’s Will to
Exclude on the Basis of Faith, RELIGION NEWS SERV., Jan. 30, 2019, https://bit.ly/2TiX561). In all
events, the pertinent legal question here is not whether or how Mrs. Maddonna’s faith and
understanding of Catholic doctrine map onto that of the local diocese. Nor is it whether Miracle
Hill’s Doctrinal Statement is consistent with Catholic theology. In fact, the Establishment Clause
prohibits government from “delegat[ing] discretionary governmental functions”—including, for
example, decisions on who is eligible for certain governmental services—“to religious
organizations or their members.” Barghout v. Bureau of Kosher Meat & Food Control, 66 F.3d
1337, 1342 (4th Cir. 1995) (city could not delegate enforcement of kosher-food standards to panel
of rabbis and lay people selected by Orthodox Jewish associations); see also Larkin v. Grendel’s
Den, Inc., 459 U.S. 116 (1982) (zoning law giving religious organizations veto power over the
granting of liquor licenses to nearby establishments was impermissible delegation of governmental
authority). The only question here is whether Mrs. Maddonna continues to be excluded from
governmental services because of her religious beliefs. And the answer to that is an unequivocal
“yes.”
                                                  5
     6:19-cv-00448-TMC          Date Filed 08/20/19       Entry Number 53        Page 6 of 11




       Mrs. Maddonna’s claims thus remain essentially unchanged: Miracle Hill continues to

impose a religious test on prospective volunteers and foster parents who seek the governmental

services that it provides—a test that disfavors and excludes those who do not adhere to the tenets

of evangelical Christianity as delineated in the Doctrinal Statement; Mrs. Maddonna does not pass

that test; and Defendants continue to fund, license, and sanction the religious discrimination

against her. The injury of which Mrs. Maddonna originally complained is therefore ongoing, and

Mrs. Maddonna still requests that this Court redress that injury by prohibiting Defendants from

funding and licensing entities that use public funds to provide these governmental services on a

discriminatory basis.

       It is of no moment that Mrs. Maddonna’s exclusion comes now in the form of a requirement

that she sign and attest to belief in and practice of an evangelical-Christian doctrinal statement,

rather than a categorical ban on all non-evangelical Christians. A law that distinguishes between

the characteristics of religions, and thus “makes explicit and deliberate distinctions between

different religious organizations,” grants denominational preferences in violation of the

Establishment Clause. Larson v. Valente, 456 U.S. 228, 246 n.23 (1982) (applying strict scrutiny

to, and holding unconstitutional, a Minnesota law that imposed more burdensome requirements on

religious organizations that obtained more than half their funding from door-to-door solicitations,

because the differential treatment constituted an impermissible denominational preference against

those faiths that relied primarily on solicitation to raise funds). As in Larson, that is true whether

the favoritism comes in the form of specifically naming the favored or disfavored denomination,

or instead by favoring or disfavoring characteristics or actions that attach to particular faiths or

denominations. See id; see also Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520, 531–33 (1993) (incorporating Establishment Clause prohibition against denominational


                                                  6
     6:19-cv-00448-TMC          Date Filed 08/20/19       Entry Number 53        Page 7 of 11




preferences into free-exercise jurisprudence to conclude that city’s ban on religious practices of

disfavored faith violated Free Exercise Clause).

       Hence, it does not matter whether Miracle Hill now distinguishes between evangelical

Christianity and Catholicism formally, as a categorical designation, or functionally. It still imposes

a denominational preference against those whose faith does not align with its Doctrinal Statement.

So the state and federal governments’ funding and licensing of that discrimination remains

unconstitutional. “[T]he Free Exercise Clause, the Establishment Clause, . . . and the Equal

Protection Clause as applied to religion[ ]all speak with one voice on this point: Absent the most

unusual circumstances, one’s religion ought not affect one’s legal rights or duties or benefits.” Bd.

of Educ. of Kiryas Joel Village Sch. Dist. v. Grumet, 512 U.S. 687, 715 (1994) (O’Connor, J.,

concurring).

       Relatedly, the Establishment Clause forbids government to coerce anyone “to support or

participate in religion or its exercise.” Lee v. Weisman, 505 U.S. 577, 587 (1992). Here, Miracle

Hill requires affirmance “in belief and practice” of its evangelical-Christian Doctrinal Statement

as a precondition to becoming a volunteer mentor or foster parent. For Mrs. Maddonna and those

situated like her, this government-funded, government-sanctioned scheme poses a quintessentially

coercive choice: Hew to the dictates of your religious beliefs and forgo the taxpayer-funded

governmental service, or compromise your beliefs to participate on the same terms as everyone

else. Individuals are thus compelled to forfeit their religious beliefs to obtain a governmental

service. This the Establishment Clause forbids. See, e.g., Lee, 505 U.S. at 592 (noting that even

“subtle coercive pressure” constitutes an Establishment Clause violation).

       3. Mrs. Maddonna’s Claims Are Not Mooted by Miracle Hill’s Policy Change.

       Because the factual circumstances surrounding Mrs. Maddonna’s claims have not

meaningfully changed, there can be no serious contention that Miracle Hill’s new policy renders
                                                   7
     6:19-cv-00448-TMC         Date Filed 08/20/19       Entry Number 53        Page 8 of 11




her claims moot. A case becomes moot only “when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.” Williams v. Ozmint, 716 F.3d 801, 809

(4th Cir. 2013) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). “But as long as the

parties have a concrete interest, however small, in the outcome of the litigation, the case is not

moot.” Pender v. Bank of Am. Corp., 788 F.3d 354, 368 (4th Cir. 2015) (quoting Ellis v. Bhd. of

Ry., Airline & S.S. Clerks, Freight Handlers, Exp. & Station Emps., 466 U.S. 435, 442 (1984)).

Here, the changed policy is just as problematic, and for just the same reasons, as the one in effect

when this suit commenced. Mrs. Maddonna retains a concrete interest in the case because she

continues to experience discrimination on the basis of religion when seeking governmental

services. And her injury would be remedied by the relief that she seeks from this Court.

       Moreover, even if Miracle Hill’s new policy had actually changed the factual

circumstances of this case, Mrs. Maddonna’s claims still would not be rendered moot. A party

should not be able to evade judicial review by temporarily altering questionable behavior. See

Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 66–67 (1987)

(“Mootness doctrine . . . protects plaintiffs from defendants who seek to evade sanction by

predictable ‘protestations of repentance and reform.’”) (quoting United States v. Or. State Med.

Soc., 343 U.S. 326, 333 (1952)); Porter v. Clarke, 852 F.3d 358, 364 (4th Cir. 2017) (voluntary-

cessation doctrine exists “to prevent a manipulative litigant immunizing itself from suit

indefinitely, altering its behavior long enough to secure a dismissal and then reinstating it

immediately after”) (internal quotations omitted). Defendants bear a “heavy burden” of showing

that challenged conduct will not recur. Wall v. Wade, 741 F.3d 492, 497 (4th Cir. 2014) (quoting

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)).




                                                 8
     6:19-cv-00448-TMC          Date Filed 08/20/19       Entry Number 53        Page 9 of 11




       Voluntary cessation is of special interest when circumstances involve private entities, who

normally are free to change course and revert to earlier misconduct with relative ease. See Knox v.

Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298, 307 (2012) (although union had reimbursed

class members for challenged fee, there was nothing to stop it from collecting similar fees in the

future, and hence “[s]uch postcertiorari maneuvers designed to insulate a decision from review by

this Court must be viewed with a critical eye”); United States v. W.T. Grant Co., 345 U.S. 629,

632 n.5 (1953) (simply stating that one will not revive a challenged practice is insufficient to moot

a case, and courts should beware of such efforts, “especially when abandonment seems timed to

anticipate suit”); cf. Already, LLC v. Nike, Inc., 568 U.S. 85, 93 (2013) (“unconditional and

irrevocable” agreement prohibiting defendant from returning to the contested practices sufficed to

moot plaintiff’s claims).

       Miracle Hill’s creation of a narrowly customized exception to its religiously discriminatory

policy is particularly suspect here, as it seems motivated by the critical publicity that this lawsuit

has focused on that policy. See Ex. 1 (Press Release).

       That said, this case could become moot if Defendants withdrew the challenged exemptions

from federal and state law that permit Miracle Hill’s problematic conduct in its administration of

South Carolina’s foster-care program and took sufficient steps to ensure that future impermissible

exemptions would not be granted once the case were dismissed. That is because Defendants, as

governmental officials and entities, could change the law—actually, restore the law—and thereby

bar Miracle Hill’s ability to “return to [its] old ways” (W.T. Grant Co., 345 U.S. at 632), whether

in the form of excluding Catholics like Mrs. Maddonna formally, as before, or functionally, as

under the changed policy. To be sure, Defendants would still bear a “heavy burden” (Wall, 741




                                                  9
    6:19-cv-00448-TMC         Date Filed 08/20/19      Entry Number 53        Page 10 of 11




F.3d at 497) of showing that their unconstitutional behavior will not recur.4 In other words,

Defendants would have to ensure that whatever policy changes they may enact (or revert to) were

sufficiently permanent and not dissolvable with the stroke of a pen. See, e.g., Porter, 852 F.3d at

365 (a governmental entity does not moot a case, notwithstanding a change in policy, if it retains

the authority to “reassess . . . at any time”) (internal quotations omitted). Simply put, were

Defendants to withdraw the exemptions and administer the programs that they fund, as the

Constitution requires, including by ensuring that governmental services be provided to all

applicants without first meeting a religious test, Mrs. Maddonna’s claims could be mooted or

resolved.

                                   *            *               *

       In short, Miracle Hill’s policy change neither moots nor even alters Mrs. Maddonna’s

claims. Instead, the policy not only continues as an impermissible denominational preference in a

governmental program but also brings into even sharper relief the impermissible religious coercion

in the requirement that all prospective volunteers and foster parents must affirm Miracle Hill’s

Doctrinal Statement. The Court should therefore deny the motions to dismiss and allow the case

to proceed in the normal course.


Greenville, South Carolina                    /s/ Aaron J. Kozloski________________
      August 20, 2019                                Aaron J. Kozloski (D.S.C. Bar No. 9510)

                                             CAPITOL COUNSEL, LLC
                                             P.O. Box 1996
                                             Lexington, SC 29071-1996
                                             Tel: (803) 465-1400
                                             Fax: (888) 513-6021
                                             aaron@capitolcounsel.us


4
    The Fourth Circuit holds governmental defendants to the same exacting standard as it does
private defendants in evaluating whether challenged conduct is likely to recur. Wall, 741 F.3d at
497–98.
                                                10
    6:19-cv-00448-TMC        Date Filed 08/20/19   Entry Number 53    Page 11 of 11




                                         Richard B. Katskee*
                                         Kenneth D. Upton, Jr. **
                                         Carmen N. Green*
                                         Sarah R. Goetz*
                                         AMERICANS UNITED FOR SEPARATION OF CHURCH
                                             AND STATE
                                         1310 L Street NW, Suite 200
                                         Washington, DC 20005
                                         Tel: (202) 466-3234
                                         Fax: (202) 466-3353
                                         katskee@au.org
                                         upton@au.org
                                         green@au.org
                                         goetz@au.org

                                         Counsel for Plaintiff Aimee Maddonna

*   Admitted pro hac vice.

** Licensed in Oklahoma and Texas only.
   Supervised by Richard B. Katskee, a
   member of the D.C. Bar. Admitted pro hac
   vice.




                                              11
